Citation Nr: 0913742	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  04-28 587A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from April 1971 to April 
1973.    

This case was remanded by the Board of Veterans' Appeals 
(Board) in July 2006 to the Department of Veterans Affairs 
(VA) Regional Office in Jackson, Mississippi (RO) for 
additional development, to include RO action on the issue of 
entitlement to TDIU.  

Although the issue of TDIU was not specifically addressed in 
an October 2008 Supplemental Statement of the Case, based on 
the action taken below the Board will address the issue below 
in accordance with Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001) (Holding that once a veteran submits 
evidence of a medical disability and submits a claim for an 
increased disability rating with evidence of unemployability, 
VA must consider a claim for a total rating based on 
individual unemployability).


FINDINGS OF FACT

1.  There is evidence of occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to service-
connected PTSD.

2.  The Veteran has completed no more than two years of 
college and last worked full time in food service in 1981.   

3.  The Veteran's service-connected disabilities are shown to 
preclude the Veteran from securing or following a 
substantially gainful occupation consistent with his 
educational history and work history.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 70 
percent for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 
(2008).  

2.  The criteria for the assignment of a TDIU rating have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in July 2003, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to an increased evaluation.  
In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims files 
after the July 2003 letter.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a July 2006 letter about disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was also advised in the letter 
that VA used a published schedule for rating disabilities 
that determined the rating assigned and that evidence 
considered in determining the disability rating included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  

Although the Veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disabilities have on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA and 
private records on file, including a VA examination report 
dated in November 2006.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

Rating in excess of 50 percent for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

A 50 percent evaluation is assignable for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

A 70 percent evaluation is assignable for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation for PTSD is assignable with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed moo and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  

A November 1991 rating decision granted service connection 
for PTSD and assigned a 10 percent rating effective on June 
22, 1991.  A November 1992 rating decision granted a 
temporary total rating for PTSD from July 7 to August 31, 
1992, with a 30 percent rating effective September 1, 1992.  
An August 2003 rating decision granted a 50 percent rating 
for PTSD effective April 28, 2003, the date of the claim for 
increase. 

After review of the evidence, the Board finds that the 
Veteran's service-connected PTSD more nearly approximates the 
criteria for a 70 percent rating.  

VA treatment records dated from October 2002 to February 2003 
reveal problems in January 2003 with nightmares of Vietnam 
and insomnia; there was some improvement in February 2003 
with the addition of Prazosin.

When examined by VA in August 2003, the Veteran was anxious 
and depressed.  He had an inappropriate affect, auditory and 
visual hallucinations, and poor insight and judgment.  The 
diagnosis was PTSD, severe and chronic, and GAF was 40.

According to a September 2004 statement from a VA physician 
who had treated the Veteran for PTSD for 20 years, the 
Veteran's PTSD continued to worsen and rendered him 
unemployable.  

VA treatment records dated from December 2004 through 
November 2006 reveal continued psychiatric problems, 
including chronic auditory hallucinations and nightmares of 
Vietnam.  The Veteran was hospitalized in June 2006; the 
discharge diagnoses were alcohol dependence, cocaine abuse, 
and PTSD.  GAF was 35.  

It was reported on VA psychiatric evaluation in November 2006 
that the Veteran had not worked in over 30 years.  His 
symptomatology included auditory hallucinations, a flat 
affect, and impaired memory and insight.  He was depressed 
and disheveled.  The impressions were PTSD, cocaine abuse, 
and alcohol abuse.  GAF due to PTSD was 45, with severe 
impairment of industrial and social functioning..  

VA treatment records from December 2006 through June 2007 
reveal that the Veteran was hospitalized in January 2007 for 
bizarre behavior apparently related to drug use.

Based on the above evidence, which includes GAF scores 
between 35 and 50, the Board finds that the medical evidence 
shows a disability picture for the Veteran's service-
connected PTSD that more closely resembles the criteria for 
an evaluation of 70 percent.  

Although problems other than PTSD have also been diagnosed, 
the VA examiner in November 2006 provided a GAF score of 45 
based solely on the veteran's PTSD.  Additionally, it is 
generally difficult to differentiate the symptomatology due 
to service-connected PTSD from that of a nonservice-connected 
psychiatric disorder.  

Under the benefit-of-the-doubt doctrine, uncertainties as to 
the degree of impairment between non- service-connected and 
service-connected disorders must be resolved in favor of the 
claimant.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (Observing that when it is not possible to separate 
the effects of a service-connected condition and a non- 
service-connected condition, the provisions of 38 C.F.R. § 
3.102 mandates that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service-connected condition).

However, a schedular evaluation in excess of 70 percent is 
not warranted because the evidence does not show total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  


TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disability, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2007).  

The Board must determine whether the Veteran's service-
connected disabilities, primarily his PTSD and hearing loss, 
prevent him from working at substantially gainful employment 
consistent with his work background and education.  

The Veteran is currently assigned a 100 percent evaluation 
for his service-connected hearing loss and a 70 percent 
evaluation for his service-connected PTSD.  Therefore, he 
meets the percentage standards for consideration of a TDIU 
rating.  

There is some confusion in the record as to the Veteran's 
educational background, as he has said on different occasions 
that he has completed high school and that he has completed 
two years of college.  It appears from the record that he 
last worked in approximately 1981 as a food service worker.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was 
also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.  

Consequently, the Board must now determine whether the 
Veteran's service-connected disabilities are severe enough to 
prevent him from obtaining and maintaining substantially 
gainful employment.  

According to a September 2004 statement from a VA physician 
who had treated the Veteran for over 20 years, the Veteran 
was unable to work due to his PTSD.  When examined by VA in 
November 2006, it was noted that the Veteran's service-
connected PTSD caused severe industrial and social 
impairment.  Moreover, his service-connected bilateral 
sensorineural hearing loss was diagnosed as severe to 
profound on VA audiological evaluation in August 2005, with 
average pure tone thresholds of more than 100 decibels in 
each ear and speech recognition scores of 24 percent in the 
right ear and 4 percent in the left ear.

Based on its review of the facts in this case, the Board 
finds that the evidentiary record clearly shows that the 
Veteran has significant impairment of both social and 
industrial adaptability due to his service-connected 
disabilities.  Factoring in the Veteran's educational and 
work background, the Board finds that his service-connected 
disabilities are shown to preclude him from securing and 
following substantially gainful employment.  Consequently, 
TDIU is warranted.


ORDER

An evaluation of 70 percent for the service-connected PTSD is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  

A TDIU rating is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.    



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


